     Case 4:20-cv-00179 Document 40 Filed on 06/29/20 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                             §
Charles Johnson,                             §
                                             §
                       Plaintiff,            §
                                             §
       v.                                    §       Civil Action No. 4:20-cv-00179
                                             §
Verizon CMP Holdings, LLC,
                                             §
HuffPost.com, Inc., and Andy Campbell,
                                             §
                       Defendants.           §
                                             §

                   NOTICE OF WITHDRAWAL OF MEGAN M. COKER
                          AS COUNSEL FOR DEFENDANT

       Defendant TheHuffingtonPost.com, Inc. hereby provides notice that Megan M. Coker has

withdrawn as counsel of record for Defendants. Ms. Coker recently accepted an in-house position

and no longer works at Vinson & Elkins LLP. Her withdrawal will not affect the ongoing

representation of Defendant nor result in any prejudice to Plaintiff. Defendant will continue be

represented by the same counsel at Jassy Vick Carolan LLP and Vinson & Elkins LLP.



Dated: June 29, 2020                        Respectfully submitted,



                                            /s/ Marc A. Fuller
                                            Jean-Paul Jassy (Admitted Pro Hac Vice)
                                            William T. Um (Admitted Pro Hac Vice)
                                            Elizabeth Baldridge (Admitted Pro Hac Vice)
                                            JASSY VICK CAROLAN LLP
                                            800 Wilshire Boulevard, Suite 800
                                            Los Angeles, CA 90017
                                            Telephone: (310) 870-7048
                                            Facsimile: (310) 870-7010
                                            jpjassy@jassyvick.com
                                            wum@jassyvick.com
                                            ebaldridge@jassyvick.com
Case 4:20-cv-00179 Document 40 Filed on 06/29/20 in TXSD Page 2 of 3




                               Patrick W. Mizell
                               ATTORNEY IN CHARGE
                               Texas Bar No. 14233980
                               Federal ID No. 36390
                               VINSON & ELKINS L.L.P.
                               1001 Fannin Street, Suite 2500
                               Houston, Texas 77002-6760
                               Telephone: (713) 758.3882
                               Facsimile: (713) 615.5493
                               pmizell@velaw.com

                               Marc A. Fuller
                               Texas Bar No. 24032210
                               Federal ID No. 2035080
                               VINSON & ELKINS L.L.P.
                               2001 Ross Avenue, Suite 3900
                               Dallas, TX 75201
                               Telephone: (214) 220-7700
                               mfuller@velaw.com

                               Counsel for TheHuffingtonPost.com, Inc.




                                  2
      Case 4:20-cv-00179 Document 40 Filed on 06/29/20 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, a true and correct copy of the above and foregoing
has been filed electronically with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to all counsel of record



                                          /s/ Marc A. Fuller
                                          Marc A. Fuller




                                               3

US 7172913v.1
